Citation Nr: 1735658	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an overactive thyroid, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for mycosis fungoides.

3.  Entitlement to service connection for a skin condition other than mycosis fungoides, to include a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from December 1988 to June 1989 and from July 1989 to April 1992.  This service included service in the Southwest Asia Theater of Operations as defined by 38 C.F.R. § 3.317(e) (2016).  See 38 U.S.C.A. § 101(33) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2014 and again in December 2014, the appeal was remanded by the Board to the RO in order to schedule the Veteran for a Board hearing.  In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  The Veteran's appeal was subsequently remanded in December 2016 for additional claim development, and has now been returned to the Board for further adjudication.  The Board notes that the matters of entitlement to service connection for obstructive sleep apnea and a back condition were also remanded in December 2016, but the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for both conditions in a January 2017 rating decision.  As such, those claims are no longer in appellate status.

The issue of entitlement to service connection for a skin condition other than mycosis fungoides is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a thyroid disorder.

2.  The Veteran served during the Persian Gulf War in the Southwest Asia Theater of Operations.

3.  The Veteran's mycosis fungoides is a manifestation of a chronic multi-symptom illness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a thyroid condition have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for entitlement to service connection for mycosis fungoides as a manifestation of a chronic multi-symptom illness have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Board notes that with regard to the Veteran's mycosis fungoides claim, because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such the following discussion VA's duty to notify and assist applies only to the Veteran's thyroid claim.

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in August 2016.  The August 2016 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claims on appeal were remanded in February 2014, December 2014, and again in December 2016 for additional development that includes scheduling the Veteran for a Board hearing and the provision of a VA examination with an etiology opinion addressing the theories of entitlement raised by this appeal.  A review of the record reveals that all of the remand directives contained in the previous Board remand decisions have been substantially completed.  Accordingly, the Board finds that VA has met its duty pursuant to Stegall v. West.  11 Vet. App. 268.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, Veterans who have served in the Southwest Asia Theater of Operations during the Persian Gulf War from December 1, 1990 to May 31, 1991, may also establish service connection pursuant to 38 C.F.R. §  3.317 for certain indications of a qualifying chronic disability, to include symptoms involving the skin.  Notwithstanding the presumption provided by 38 C.F.R. § 3.317, it should be noted that even where a Veteran of the Persian Gulf War does not meet the elements described below, he or she is not estopped from seeking service connection on a direct basis.  See generally Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

For the purposes of service connection under the provisions of 38 C.F.R. § 3.317, as already mentioned, the Veteran must have served in the Persian Gulf War in the "Southwest Asia Theater of Operations."  38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.317(e) (2016).  As noted above the Veteran's active duty service, meets these requirements.  

The Veteran has indicated that both his thyroid function and mycosis fungoides are the result of environmental exposures during his active duty service in the Persian Gulf War.  Under the presumptive provisions of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

A "qualifying chronic disability" is defined as a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) a medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms such as chronic fatigue syndrome (CFS), fibromyalgia, or, functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a)(2)(i).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b)(1)-(13). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4).  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Additionally, to qualify the identified qualifying disability must have become manifest during active duty service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1); 81 Fed. Reg. 71, 282-84 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).. 

III. Evidence and Analysis

A. Thyroid Disorder

A review of the record reveals that the Veteran does not have a diagnosis of a thyroid disorder.  The January 2017 VA examiner noted that the Veteran's laboratory testing for thyroid functioning was normal, and commented on the Veteran's previous thyroid testing as documented in his VA treatment records was also normal.   

The Board acknowledges the Veteran's Board hearing testimony that he received a diagnosis of overactive thyroid 15 years ago.  However, even April 2008 thyroid function testing contained in the Veteran's VA treatment records are consistent with normal thyroid function, as noted by the January 2017 VA examiner.  Thus, even assuming the Veteran was informed he had overactive thyroid 15 years ago, he does not currently have a thyroid condition.

According, as there is no current diagnosis of a thyroid condition or thyroid dysfunction, the criteria for entitlement to service connection are not met.  As such an award of service connection for a thyroid condition is not warranted here.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

B. Mycosis Fungoides

In this case, the Veteran underwent a VA examination in January 2017, and that examiner confirmed the Veteran's diagnosis of mycosis fungoides.  After an examination and a history from the Veteran, the examiner determined that the Veteran's manifestations of mycosis fungoides is a diagnosable illness with unknown etiology, but also that it is likely a part of the Veteran's medically unexplained chronic multi-symptom illness connected to his service in the Gulf War and associated hazardous exposures.  The Board notes that the Veteran has been diagnosed with mycosis fungoides since at least January 2010.  The Board further notes that the Veteran was service-connected for arthralgia of the low back because the same VA examiner had determined that his back condition was likely part of a medically unexplained multi-symptom illness of unknown etiology connected to his service in the Gulf War and associated hazardous exposures.  Accordingly, an award of entitlement to service connection for mycosis fungoides is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2016).


ORDER

Entitlement to service connection for a thyroid condition is denied.

Entitlement to service connection for mycosis fungoides as a manifestation of a chronic multi-symptom illness is granted.


REMAND

As for entitlement to a skin disorder other than mycosis fungoides, the Board notes that the December 2016 Board decision directed the AOJ to procure an etiology opinion that addressed the Veteran's August 2016 Board hearing testimony that he believed that medication taken during his active duty service caused his current skin conditions.  The January 2017 VA examiner diagnosed the Veteran with pilonidal cyst in addition to mycosis fungoides.  However, the January 2017 etiology opinion only addressed the Veteran's known military service environmental exposures, not any medication taken by the Veteran during active duty service.  As such, remand of this claim is necessary for procurement of an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's January 2017 VA examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to review the Veteran's August 2016 hearing testimony.  Then, the examiner is asked to provide the following opinion:  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pilonidal cyst was incurred as a result of any medical treatment, to include medications, rendered during active duty service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


